DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant has elected Group I, claims 1-13, with traverse, in the reply dated 9/27/2021. The restriction in the office action of 8/11/2021 is hereby made final.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7, and 10-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sharma (US 20150262123).
Regarding claim 1, Sharma discloses a method for tracking a parcel with a tracking device associated therewith, the method comprising: receiving, by the tracking device, manifest data that includes a destination location for the parcel (the wireless tracker has a management module that determines if the current location is within the distance threshold of the shipment destination; Fig.5A; Para. [0067]); detecting, by the tracking device, a current location of the parcel (Fig.5A; Para. [0067}); 
Regarding Claim 7, Sharma discloses the method of claim 1 further comprising transmitting the current location, by the tracking device, to a remote computing device in response to the departure of the parcel from the destination location (the location of the wireless tracker 112 may be forwarded to computer servers 102, which may forward the location to user devices; Para. [0023]; break in chain of custody results in the communication module sending a notification to a computer server, which then forwards the notification to a user device; Fig.5A; Para. [0067]; user device may be a smartphone; Para. [0021)).
Regarding Claim 10, Sharma discloses the method of claim 1 further comprising detecting, by the tracking device, an environmental condition associated with the parcel (The wireless tracker 200 may have one or more sensors that include but are not limited to, temperature sensors, humidity sensors, location sensors, proximity sensors, accelerometers, acoustic, sound, vibration, automotive, transportation, chemical, electric current, electric potential, magnetic, radio, environment, weather, moisture, flow, fluid velocity, ionizing radiation, subatomic particles, navigation instruments, position, angle, displacement, distance, speed, acceleration, optical light, imaging, photon, pressure, force, density, level, thermal, heat, temperature, proximity, and presence, etc, Para. [0032]; The shipment may 
Regarding claim 11, Sharma discloses the method of claim 10 further comprising: comparing, by the tracking device, the environmental condition to a predefined threshold; and transmitting an alert, by the tracking device, to the remote computing device in response to the comparing of the environmental condition to the predefined threshold (The shipment may be temperature sensitive and cannot be in environment less than 32 degrees Fahrenheit. The user may input information that is transmitted to the wireless tracker (via the computer server) to request the wireless tracker take a temperature reading with its temperature sensor and provide such temperature sensor information to the user device (via the computer server). Further, if the user is notified that the temperature is less than 32 degrees Fahrenheit, then the user may enter information to the computer server to notify shipper personnel to place the shipment in a warmer environment, Para. [0064)]).
Regarding claim 12, Sharma discloses the method of claim 10 further comprising transmitting, by the tracking device, the environmental condition to the remote computing device (The shipment may be temperature sensitive and cannot be in environment less than 32 degrees Fahrenheit. The user may input information that is transmitted to the wireless tracker (via the computer server) to request the wireless tracker take a temperature reading with its temperature sensor and provide such temperature sensor information to the user device (via the computer server). Further, if the user is notified that the temperature is less than 32 degrees Fahrenheit, then the user may enter information to the computer server to notify shipper personnel to place the shipment in a warmer environment, Para. [0064)]); break in chain of custody results in the communication module sending a notification to a computer server, which then forwards the notification to a user device; Fig.5A; Para. [0067)).
Regarding claim 13, Sharma discloses the method of claim 10 wherein the environmental condition comprises one or more of temperature (wireless tracker may have temperature sensor; Para. [0064]).), motion, vibration and light.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sharma in view of Olsen (US 20130154817).
Regarding claim 2, Sharma fails to explicitly disclose the method of claim 2 wherein determining delivery of the parcel to the destination location comprises: establishing a virtual geographic boundary for the destination location; and determining when the current location of the parcel is within the virtual geographic boundary.
However, Sharma teaches determining when the current location of the parcel is within a boundary (Para. [0030], the communication module 210 is configured to determine a current location of the wireless tracker device at one or more intervals wherein the one or more intervals are based on a delivery route of the shipment. For example, the communication module 210 may be configured (by the 
Olsen teaches a system for delivery with geofences (Abstract) wherein determining delivery of the parcel to the destination location comprises: establishing a virtual geographic boundary for the destination location (monitoring delivery driver entails a centra lsystem defining geographic areas where package may be delivered; Para. [0034]; the geofence, which is a virtual geographic boundary, is then defined around geographic area; Fig.4; Para. [0040]); and determining when the current location is within the virtual geographic boundary (location information received by the location sensor may indicate the delivery vehicle has entered the geofence area; Para. (0044)). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Sharma with the teaching of Olsen for the purpose of monitoring when the parcel is within the delivery location geofence and thereby improving techniques for tracking a shipment from origin to destination (Sharma; Para. [0010}).
Regarding claim 3, modified Sharma fails to explicitly disclose the method of claim 3 wherein determining the departure of the parcel from the destination location comprises determining when the current location of the parcel is outside of the virtual geographic boundary. 
However, Sharma teaches wherein determining the departure of the parcel from the destination location comprises determining when the current location of the parcel is outside of the boundary (Para. [0030)).
.

Claim 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sharma in view of Kosseifi (US 20170262798).
Regarding claim 4, Sharma fails to explicitly disclose the method of claim 4 wherein determining delivery of the parcel to the destination location comprises determining when geospatial information of the current location is within a predefined proximity of geospatial information of the destination location. Kosseifi teaches a method for secure package delivery (Title), wherein determining delivery of the parcel to the destination location (initial GPS information 260 may correspond to final shipping address 136; Para. [0052]) comprises determining when geospatial information of the current location is within a predefined proximity of geospatial information of the destination location (upon delivery, the delivery driver activates the wireless security device 28; Para. [0052]; wireless security device 28 on the package sends GPS information 260, which is geospatial information, to security controller 44, which compares current GPS information 260 to stored GPS coordinates 264 associated with delivery location; Abstract; Para. (0052)). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Sharma with the teaching of Kosseifi for the purpose of continuously detecting 
Regarding claim 5, modified Sharma fails to explicitly disclose the method of claim 5 wherein determining the departure of the parcel from the destination location comprises determining when the geospatial information of the current location is outside of a predefined proximity of the geospatial information of the destination location. However, Sharma teaches determining, by the tracking device based upon the current location, the departure of the parcel from the destination location (if the management module determines the current location is not within the distance threshold of the shipment destination, then the communication module indicates a break in chain of custody; Fig. 5A; Para. [0067)). Further, Kosseifi teaches a method for secure package delivery (Title), wherein determining the departure of the parcel from the destination location (using GPS information 260 to infer the theft of the package 20; Para. [0052]) comprises determining when the geospatial information of the current location is outside of a predefined proximity of the geospatial information of the destination location (wireless security device 28 on the package sends GPS information 260, which is geospatial information, to security controller 44, which compares current GPS information 260 to stored GPS coordinates 264 associated with delivery location. The security controller 44 may thus continually compare the current GPS information 260 to stored GPS coordinates 264 associated with the static or permanent location of the home or business (e.g., the shipping address 136). So, if the wireless security device 28 reports a current location that fails to match the home or business, the security controller 44 may infer the package 20 has been stolen and activate the security precautions 50; Abstract; Para. [0052]). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Sharma with the teaching of Kosseifi for the purpose of continuously detecting geospatial movement of delivered packages and thereby deterring theft and lowering the associated costs therein (Kosseifi; Para. [0002)).
Regarding claim 6, modified Sharma fails to explicitly discloses the method of claim 6 wherein the geospatial information comprises geographical coordinates. Kosseifi teaches a method for secure package delivery (Title), wherein the geospatial information comprises geographical coordinates (GPS coordinates are geographical coordinates; Para. [0052)). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Sharma with the teaching of Kosseifi for the purpose of continuously detecting geospatial movement of delivered packages and thereby deterring theft and lowering the associated costs therein (Kosseifi; Para. [0002)).

Claim 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sharma in view of Nolterieke (US 20120311473).
Regarding claims 8 and 9, Sharma fails to explicitly disclose further comprising receiving, by the tracking device, an acknowledgement of the alert from a user of the remote computing device. 
Nolterieke teaches alert event notifications (abstract) wherein receiving by a device, acknowledgment of the alert from a user of a computing device (Operation 450 illustrates receiving a user input indicative of an acknowledgement of the alert event notification. For example, as shown in FIGS.6-8, upon a detection of an alert event associated with a controllable device 101, the computing device 103 may at least partially display the controllable device UI element 113 associated with the controllable device 101 to allow the controllable device UI element 113 to display an alert event notification. The display of the alert notification may be a persistent display where the notification remains displayed until some action is taken by a user to acknowledge the alert event notification, Para. [0031]); terminating transmission of the alert, by the device, upon receiving the acknowledgement of the alert from a user (allow the controllable device UI element 113 to display an alert event notification. The display of the alert notification may be a persistent display where the notification remains displayed until some action is taken by a user to acknowledge the alert event notification, Para. [0031], Upon 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS R HUNNINGS whose telephone number is (571)272-3118. The examiner can normally be reached MTHF 830-430 (Office); W 8-4 (Home).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/TRAVIS R HUNNINGS/               Primary Examiner, Art Unit 2689